— In an action by a wife for separation, an order dated July 28, 1958 directed her husband to pay $50 a week temporary alimony and a counsel fee of $500 to prosecute the action, awarded her custody of their child and granted the husband rights of visitation. An order dated August 22, 1958 denied the wife’s motion for a counsel fee and expenses to prosecute her appeal from the order dated July 28, 1958. The wife appeals (1) from the order dated August 22, 1958 and (2) from so much of the order dated July 28, 1958 as (a) awarded alimony and a counsel fee, on the ground of inadequacy, and (b) granted rights of visitation, on the grounds of improvidence and excessiveness. Order dated July 28, 1958, insofar as appealed from, and order dated August 22, 1958, affirmed, without costs. No opinion. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.